Title: From George Washington to Benjamin Lincoln, 4 December 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Philada 4th Decemr 1781.
                        
                        I beg leave to refer to your attention the inclosed letter from Capt. Swan, particulary so much of it as
                            respects the furnishing three hundred sets of Horse Accoutrements which only want Bits and Stirrups to compleat them. The
                            swords which are the most essential Weapons for Dragoons with their Belts should also be procured if possible. I presume a
                            certain proportion of Cloathing will be allotted to the southern Army and for that reason I am not anxious to have the
                            uniforms for which Capt. Swan applies made up here. The Regt to which he belongs will draw their share below in common
                            with others. Indeed, I would recommend that the Horse Accoutrements Caps Boots Breeches and any other Articles which
                            Captain Swan may obtain here may be sent to the order of Major Genl Greene. That if upon their arrival Baylor’s Regt
                            should not require them all, the surplus may be applied to other Corps.
                        As I have every Reason to believe that the Horse Accoutrements are exceedingly wanted at the southward, I
                            could wish that means might be found, if possible to get them out of the Tradesmans hands and dispatch them. I have the
                            Honor to be with Respect & Esteem Yr &c.
                        
                            P.S. Since writing the above I find by reference to some papers from the Board of War that a number of
                                Bits Stirrups and Swords brought by Colo. Laurens from France have been ordered without loss of time from Boston.
                        

                    